--------------------------------------------------------------------------------


Exhibit 10.1
 
ASSET PURCHASE AGREEMENT


THIS ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered into as of
this the 24th day of February, 2006, by and between [i] KENTUCKY
BIOPROCESSING, lNC., a Kentucky limited liability company (“Buyer”), and [ii]
collectively, each of LARGE SCALE BIOLOGY CORPORATION, a Delaware corporation
and debtor-in-possession and LARGE SCALE BIOPROCESSING, lNC.,a Delaware
corporation and debtor-in-possession (collectively, “Seller”). Buyer and Seller
are each a “Party” and collectively, the “Parties.”


Recitals


Seller [i] is the owner of the Real Property, as defined below, [ii] owns and
operates the Facility, as defined below, on such Real Property, and [iii] owns
the Equipment and the Intellectual Property, both as defined below. The Acquired
Assets, as defined below, are used or useful in the conduct of Seller’s
Business.


Seller filed a voluntary petition (the “Petition”) for reorganization relief
pursuant to Chapter 11 of Title 11 of the United States Code, 11 U.S.C. § 101
et seq. as amended (the “Bankruptcy Code”), in the United States Bankruptcy
Court for the Eastern District of California (the “Bankruptcy Court”) on January
9, 2006 (the “Filing Date”) under Case Nos. 06-20046 and 06-20047 (collectively,
the “Bankruptcy Case”). Seller has operated the Business in the ordinary and
usual course as a debtor-in-possession (as defined in § 1101 of the Bankruptcy
Code) as authorized by §§ 1107 and 1108 of the Bankruptcy Code since the Filing
Date.


Pursuant to § 363 of the Bankruptcy Code and the Order of the Bankruptcy Court
approving this sale, Seller is selling the Acquired Assets free and clear of all
Liens, except as expressly provided herein.



 
1.
DEFINITIONS.



1.1.    “Acquired Assets” means all of the assets used or useful at the Facility
and in the operation of the Business as was conducted by Seller on a
pre-Petition basis, including, without limitation:



 
[A]
the Real Property;




 
[B]
the Equipment;



[C]   all of Seller’s other tangible personal property located at the Facility
or on the Real Property (including, without limitation, the master seed stock
for Nicotiana benthamiana and Nicotiana excelsiana ), except the Excluded
Assets;


[D]   the Intellectual Property Rights, and rights thereunder, remedies against
infringements thereof, and rights to protection of interests therein under the
laws of all jurisdictions;


--------------------------------------------------------------------------------



[E]   franchises, approvals, permits, licenses, orders, registrations,
certificates, variances, and similar rights obtained from governments and
governmental agencies, to the extent transferable under applicable Legal
Requirements;


[F]   any and all supplier lists, product service records, equipment and parts
lists, operating records, operating, safety and maintenance manuals, engineering
design plans, blueprints and as-built plans, specifications, engineering
drawings, procedures and similar items of Seller relating specifically to the
Acquired Assets, including customer lists, and other customer correspondence
relating to the Business, any environmental compliance and regulatory
information, all regulatory filings and other books and records provided or
utilized by Seller in connection with the operation of the Business; including
files, documents, correspondence, lists, plats, architectural plans, drawings,
and specifications, creative materials, advertising and promotional materials,
studies, reports, and other printed or written materials, to the extent
available to Seller;


[G]   any employee records relating to those individuals Buyer intends to employ
as of the Closing;


[H]   any and all prepaid expenses and customer advances or deposits relating to
the Business;


[I]    Seller’s Owensboro telephone and telecopy numbers;


[J]    all insurance benefits, including rights and proceeds, arising from or
relating to the Acquired Assets prior to the Closing; and


1.2.          “Advances” has the meaning set forth in Section 2.4.[A].


1.3.          "Affiliate" of a Person means a Person, directly or indirectly,
controlling, controlled by or under common control with the first Person by or
through the possession, directly or indirectly, or the exercise of the power to
direct or cause the direction of the management policies of a Person, including
by the direct or beneficial ownership of voting securities or voting rights,
contract or otherwise.


1.4.          “Avoidance Actions” means any claim or cause of action created
upon the filing of the Bankruptcy Case for the avoidance of any pre-petition
transfer of Property of the Estate or the Debtor pursuant to 11 U.S.C. §§ 544,
547, 548, 550, and 551.



 
1.5.
“Bankruptcy Case” has the meaning set forth in the recitals above.




 
1.6.
“Bankruptcy Code” has the meaning set forth in the recitals above.




 
1.7.
“Bankruptcy Court” has the meaning set forth in the recitals above.


2

--------------------------------------------------------------------------------



1.8.          “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure
1001-9036, and all rules adopted by the Bankruptcy Court, including, without
limitation, any local rules.


1.9.          “Business” means the business of contract manufacturing of plant
made proteins for third parties not affiliated with Seller that was conducted or
engaged in by Seller at the Facility and on the Real Property on a pre-Petition
basis.


1.10.        “Business Day” means a day other than a Saturday, Sunday or other
day on which commercial banks are authorized or required to close under the laws
of the United States or the Commonwealth of Kentucky.


1.11.         “Buyer- Indemnified Parties” has the meaning set forth in Section
10.1.


1.12.        “Claims” means any action, cause of action, demand, claim,
Proceeding or investigation.



 
1.13.
“Closing” has the meaning set forth in Section 2.5 below.




 
1.14.
“Closing Date” has the meaning set forth in Section 2.5 below.




 
1.15.
“Code” means the Internal Revenue Code of 1986, as amended.



1.16.        “Disclosure Letter” shall mean that certain Disclosure Letter
delivered to Buyer by the Seller simultaneously with the execution of this
Agreement the purpose of which is to disclose certain matters related to this
Agreement.


1.17.        “Environmental, Health and Safety Requirements” means all Legal
Requirements concerning health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, management, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, control, cleanup, response to or remediation of any
hazardous materials, hazardous substances, hazardous waste, solid waste,
petroleum or petroleum products, pollutant, contaminant or other regulated
material or substance.


1.18.        “Environmental, Health and Safety Liabilities” means any cost,
claims, damages, expense, liability, obligation or other responsibility arising
from under any Environmental, Health and Safety Requirements or any
Environmental Laws.


1.19.        “Environmental Laws” has the meaning set forth in Section 3.19
below.


1.20.        “Equipment” means those certain fixtures, machinery and equipment
located at or in the Facility or on the Real Property, as more particularly
described in Exhibit 1.20.


1.21.        “Estate” means the estate created by the filing of the Bankruptcy
Case on the Filing Date, pursuant to 11 U.S.C. § 541.

3

--------------------------------------------------------------------------------



1.22.        “Excluded Assets” means those assets listed on Schedule 1.1(c)
attached hereto.


1.23.        “Facility” means, collectively, the manufacturing facility of
approximately 30,000 square feet, a greenhouse complex of approximately 22,000
square feet and agricultural lands used or useful in the Business, all located
on the Real Property.


1.24.        “Filing Date” has the meaning set forth in the recitals above.


1.25.        “GAAP” means United States generally accepted accounting principles
as in effect from time to time.


1.26.        “Governmental Entity” means any federal, state, municipal or local
court, legislature, governmental agency, commission or regulatory authority or
instrumentality.


1.27.        “Income Tax” means any federal, state, local, or foreign income
tax, including any interest, penalty, or addition thereto, whether disputed or
not.


1.28.        “Intellectual Property Rights” means the intellectual property
rights granted in and more particularly described in the licenses annexed hereto
as Exhibit 2.6.


1.29.        “Knowledge” an individual will be deemed to have “Knowledge” of a
particular fact or other matter if:


[A]          such individual is actually aware of such fact or other matter; or


[B]           a prudent individual could be expected to discover or otherwise
become aware of such fact or other matter in the course of conducting a
reasonably comprehensive investigation concerning the existence of such fact or
other matter.


Seller will be deemed to have “Knowledge” of a particular fact or other matter
if any individual who is currently serving as a director, officer, partner,
executor, or trustee of Seller (or in any similar capacity) has, or at any time
had, Knowledge of such fact or other matter.


1.30.       “Legal Requirements” shall mean any international, foreign, federal,
state, local, municipal, administrative or other constitution, law, ordinance,
common law, regulations, statute, treaty or Governmental Entity order, decree,
ruling, charge or other restriction.


1.31.        “Liens” means any claim, pledge, option, charge, hypothecation,
easement, security interest, right-of-way, encroachment, mortgage, deed of
trust, covenant, restriction, reservation, agreement of record or other
encumbrance.



 
1.32.
“LOI” has the meaning set forth in Section 2.4.[A].


4

--------------------------------------------------------------------------------



1.33.        “Order” means an order in form and substance acceptable to Buyer
entered by the Bankruptcy Court in the Bankruptcy Case which approves this
Agreement.


1.34.        “Party” and “Parties” have the meaning set forth in the preface
above.


1.35.       “Permits” shall mean any and all licenses, franchises, permits,
certificates, consents or other authorization or approval granted, given or
otherwise made available by or under the authority of any Governmental Entity or
pursuant to any Legal Requirement.


1.36.        “Permitted Encumbrance” means: i) Liens for real estate Taxes that
are not yet due or payable; ii) any laws, regulations or ordinances (including
zoning) adopted or imposed by a Governmental Entity; iii) all easements, rights
of way, covenants and restrictions, in each case of record; and [D] as to any
lease, any Lien encumbering, attaching to or otherwise affecting solely the
interest of the lessor thereunder and not the interest of the lessee thereunder;
provided that the lien holder (except under [A] above) has executed a
non-disturbance agreement in favor of Seller or Buyer.


1.37.        “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization, other entity or a Governmental Entity (or any department, agency,
or political subdivision thereof).



 
1.38.
“Petition” has the meaning set forth in the recitals above.




 
1.39.
“Post-Petition Loan” has the meaning set forth in Section 8.3.[A].



1.40.        “Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation, or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted, or heard by or before,
or otherwise involving any Governmental Entity or arbitrator.


1.41.        “Property of the Estate” has the meaning assigned to it under
11 U.S.C. § 541.


1.42.        “Purchase Price” has the meaning set forth in Section 2.2 below.


1.43.    “Real Property” means the real property commonly known as 3700 AirPark
Drive, Owensboro, Kentucky 42301 and more particularly described on Exhibit 1.43
attached hereto, together with all buildings, structures, improvements and
fixtures located thereon, and all easements and other rights and interests
appurtenant thereto.


1.44.        “Seller” has the meaning set forth in the preface above.


1.45.        “Tax” or “Taxes” means any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§ 59A), custom duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, intangible
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated, or other government tax or charge of
any kind whatsoever, including any interest, penalty, or addition thereto,
whether disputed or not.

5

--------------------------------------------------------------------------------



1.46.        “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.


1.47.        “Threatened” shall mean with respect to a claim, Proceeding,
dispute, or other matter that a demand or statement has been made (orally or in
writing) or notice has been given (orally or in writing), or another event has
occurred or other circumstances exist, that would lead a prudent Person to
conclude that such a claim, Proceeding, dispute, or other matter is likely to be
asserted, commenced, taken or otherwise pursued in the future.


1.48.        “Transaction Documents” shall mean this Agreement, the License
Agreements, the general warranty deed to be delivered by Seller at Closing, and
all other agreements, certificates, bills of sale and other documents to be
executed and delivered by any Party in connection with the consummation of the
transactions contemplated by this Agreement.


1.49.        “Transfer Taxes” shall have the meaning specified in Section 6.5
below.



 
2.
BASIC TRANSACTION.



2.1.          Purchase and Sale of Assets. On and subject to the terms and
conditions of this Agreement, Buyer agrees to purchase from Seller, and Seller
agrees to sell, assign, transfer, convey and deliver to Buyer, all of the
Acquired Assets at the Closing for the consideration specified below in this
Section 2.


2.2.          Purchase Price. Buyer agrees to pay to Seller an amount equal to
Six Million Four Hundred Thousand Dollars ($6,400,000) (the “Purchase Price”),
adjusted as contemplated by Section 2.4. The Purchase Price shall be delivered
at Closing via wire transfer of immediately available funds from Buyer to
Seller.


2.3.          Deposit. Within the later of seven (7) days after execution and
delivery of this Agreement or [four (4)] court days prior to the sale hearing in
the Bankruptcy Court, the Buyer shall pay to the Seller by wire transfer of
immediately available funds to the Sweeney Lev Attorney Trust Account an initial
deposit in an amount equal to Two Hundred Fifty Thousand Dollars ($250,000.00),
less the amount of any Advances made by Buyer pursuant to Section 2.5 [A] hereof
(“Initial Deposit”). Within twenty-four (24) hours after Bankruptcy Court
approval of Buyer as the winning bidder, Buyer shall pay to the Seller by wire
transfer of immediately available funds to the Sweeney Lev Attorney Trust
Account an additional deposit equal to Two Hundred Fifty Thousand Dollars
($250,000.00) (the “Second Deposit”) (collectively the Initial Deposit and the
Second Deposit are referred to as the “Deposit”). The Parties agree that the
Deposit (and Advances adjusted as provided in Section 8.3 [A]) shall be refunded
to the Buyer if this Agreement is terminated pursuant to Section 8.1 or 8.2;
otherwise the Deposit shall be nonrefundable. At the Closing, the Deposit shall
be applied toward payment of the Purchase Price and the remaining Purchase Price
shall be payable at the Closing in the manner provided in Sections 2.3 and 2.5.

6

--------------------------------------------------------------------------------



2.4.          Closing Adjustments. The Purchase Price shall be adjusted at the
Closing as follows:


[A]           The Purchase Price shall be reduced by the amount equal to the sum
of all advance payments made by Buyer to the Sweeney Lev Attorney Trust Account
(each an “Advance” and collectively, the “Advances”) pursuant to Section 2 of
that certain Letter of Intent between Buyer and Seller, dated January 13, 2006
(the “LOI”) and approved by the Bankruptcy Court on January 20, 2006.


[B]           If Buyer assumes any of Seller’s payment or expense reimbursement
obligations under that certain Loan Agreement by and between Seller and Kentucky
Technology Inc., a Kentucky corporation, dated December 17, 2004, then the
Purchase Price will be lowered by the payment or expense reimbursement amount
assumed by Buyer.


[C]           The Purchase Price shall be adjusted for real estate taxes and
assessments, which shall be pro rated as of the Closing Date on the basis of the
latest available rates and valuations furnished for the Real Property by the
taxing authorities. Further, all water, sewer and other utility bills that are
required by the utility operators to be paid current in order to allow Buyer to
open an account in Buyer’s name for such utility shall be pro rated as of the
Closing Date.


2.5.          The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Wyatt, Tarrant &
Combs, LLP, 500 West Jefferson Street, Louisville, Kentucky 40202, as soon as
reasonably possible after the Bankruptcy Court approves of Buyer as the winning
bidder and not more than five (5) days after such date (the “Closing Date”),
provided, however, that the Closing Date shall be no later than April 10, 2006.


2.6.         Deliveries at the Closing. At the Closing, iv) Seller will deliver
to Buyer the various certificates, instruments, and documents referred to in
Section 7.1 below; v) Buyer will deliver to Seller the various certificates,
instruments, and documents referred to in Section 7.2 below; vi) Seller will
execute, acknowledge (if appropriate), and deliver to Buyer such instruments of
sale, transfer, conveyance, and assignment as Buyer and its counsel reasonably
may request (including, without limitation, a general warranty deed transferring
the Real Property); vii) Buyer will execute, acknowledge (if appropriate), and
deliver to Seller an assumption and such other instruments of assumption as
Seller and its counsel reasonably may request; viii) Seller will execute and
deliver to Buyer both of the Intellectual Property License Agreements
substantially in the form attached hereto as Exhibit 2.6.[E] (the “License
Agreements”) (and, if any patents are being assigned to Buyer at the Closing,
any patent assignment documents reasonably required by Buyer), and ix) Buyer
will deliver to Seller the Purchase Price specified in Section 2.2 above.

7

--------------------------------------------------------------------------------



2.7.          Allocation of Purchase Price. At the Closing, Buyer shall deliver
an allocation of the Purchase Price which shall be mutually agreed to and
attached as Exhibit 2.7 and shall be binding upon Buyer and Seller for all
federal and state income tax purposes such that Buyer and Seller shall each file
their federal and state income tax returns on the basis of such allocation and
neither Buyer nor Seller shall take a tax position inconsistent with such
allocation.



 
3.
REPRESENTATIONS AND WARRANTIES OF SELLER.



[A]           The Buyer specifically acknowledges and agrees to the following
with respect to the representations and warranties of the Seller: The Buyer has
conducted its own due diligence investigations of the Acquired Assets or has
waived its right to conduct such due diligence.


[B]           Except as provided in Section 10, the Buyer will not have any
recourse against the Seller or against any of the officers or directors of the
Seller in the event any of the representations and warranties made herein or
deemed made are untrue as at any time of expression thereof; and the only remedy
for a breach of such representations and warranties shall be the Buyer’s option,
under certain circumstances, not to close in accordance with and subject to the
limitations in Sections 7.1 and 8.2 hereof.


[C]           If information provided in any section of the Disclosure Letter
attached hereto and made a part hereof is applicable to any other sections of
the Disclosure Letter, then such information shall be deemed to have been
provided with respect to all such sections.


Seller represents and warrants to Buyer that the statements contained in this
Section 3 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 3), except as set forth in the Disclosure Letter. The Disclosure Letter
will be arranged in paragraphs corresponding to the lettered and numbered
paragraphs contained in this Section 3.



 
3.1.
[intentionally deleted]



3.2.          Organization of Seller. Seller is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware.


3.3.          Authorization of Transaction. Subject to the entry of an Order of
the Bankruptcy Court, in form and substance acceptable by the Buyer, approving
the sale of the Acquired Assets, Seller has full power and authority (including
full corporate power and authority) to execute and deliver the Transaction
Documents and to perform its obligations thereunder. Without limiting the
generality of the foregoing, subject to the entry of the Order, the board of
directors of Seller has duly authorized the execution, delivery, and performance
of each of the Transaction Documents by Seller. Subject to the entry of the
Order, each of the Transaction Documents constitutes the valid and legally
binding obligation of Seller, enforceable against it in accordance with the
terms and conditions of such agreement.

8

--------------------------------------------------------------------------------



3.4          Noncontravention. Subject to the entry of the Order, no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity or other third party is necessary for the consummation by Seller of the
transactions contemplated by this Agreement and the License Agreements. Subject
to the entry of the Order, neither the execution and the delivery of this
Agreement or the License Agreements, nor the consummation of the transactions
contemplated hereby and thereby, will x) violate any Legal Requirement to which
Seller is subject or any provision of the certificate of incorporation or bylaws
of Seller, or xi) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Seller is a party or by which it is bound or to which any of its assets is
subject (or result in the imposition of any Lien upon any of its assets).



 
3.5.
Title to Properties; Encumbrances; Sufficiency of Assets.



[A]          As of the Closing, Seller shall transfer to Buyer [i] via a general
warranty deed good and valid record and marketable title to the Real Property,
free and clear of any and all Liens, pursuant to 11 U.S.C. § 363 provided that
the Real Property may be subject to the Permitted Encumbrances, and [ii] via a
bill of sale good and valid marketable title to all of the Acquired Assets,
other than the Real Property, free and clear of any and all Liens, pursuant to
11 U.S.C. § 363. Neither Predictive Diagnostics, Inc., an affiliate of Seller,
nor any other Affiliate of Seller, has any interest or right to any of the
Acquired Assets.


[B]           The Acquired Assets [i] constitute all of the assets, tangible and
intangible, of any nature whatsoever, necessary and sufficient to operate the
Business in the manner operated by Seller pre-Petition, and [ii] include all of
the operating assets of Seller related to the Business on a pre-Petition basis.


[C]           The Facility and other buildings, plants, and structures that are
part of the Acquired Assets are structurally sound and are in good operating
condition and repair (normal wear and tear excepted), and are adequate for the
Business as previously conducted by Seller and the Facility and other buildings,
plants, and structures is in need of maintenance or repairs except for ordinary,
routine maintenance and repairs that are not material in nature or cost. The
Equipment is in good operating condition and repair, normal wear and tear
excepted, and none of the Equipment is in need of maintenance or repairs except
for ordinary, routine maintenance and repairs that are not material in cost.

9

--------------------------------------------------------------------------------



[D]           The Intellectual Property Rights constitute all of the
intellectual property necessary and sufficient to operate the Business in the
manner operated by Seller on a pre-Petition basis.


3.6.          No Accounts Receivable. Seller has no accounts receivable relating
to the Business.


3.7.          Books and Records. The books of account and other financial
records, information and data of Seller and its subsidiaries related to the
Facility, all of which have been made available to Buyer, are correct in all
material respects and represent actual, bona fide transactions and have been
maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls.



 
3.8.
Compliance with Legal Requirements; Permits.



[A]          Except as set forth in Section 3.8.[A] of the Disclosure Letter:
(1) Seller is and has been in compliance in all material respects with each
Legal Requirement and Permit applicable to it or to the conduct of the Business
or the ownership or use of any of the Acquired Assets; (2) no event has occurred
or circumstance exists that (with or without notice or lapse of time) (x) may
constitute or result in a violation by Seller of, or a failure on the part of
Seller to comply with, any Legal Requirement or Permit related to the Business
or the Acquired Assets in any material respect or (y) may give rise to any
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature; and (3) Seller has not received
any notice or other communication from any Governmental Entity or any other
Person regarding (x) any actual, alleged, possible or potential violation of, or
failure to comply with, any Legal Requirement or Permit related to the Business
or the Acquired Assets, or (y) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature.


[B]           Section 3.8.[B] of the Disclosure Letter sets forth all of the
material Permits necessary to permit Seller to lawfully conduct and operate the
Business and to permit Seller to use the Acquired Assets in the manner in which
they were used immediately prior to the filing of the Petition. All such Permits
are currently in full force and effect. All applications required to have been
filed for the renewal of the Permits listed or required to be listed in
Section 3.8.[B] of the Disclosure Letter have been duly filed on a timely basis
with the appropriate Governmental Entities, and all other filings required to
have been made with respect to such Permits have been duly made on a timely
basis with the appropriate Governmental Entities.



 
3.9.
Legal Proceedings; Orders.



[A]          Except for the Bankruptcy Case and as set forth in Section 3.9[A]
of the Disclosure Letter, there is no pending or Threatened Proceeding: (4) that
has been commenced by or against Seller related to the Business or the Acquired
Assets; or (5) that challenges, or may have the effect of preventing, delaying,
making illegal or interfering with any of the transactions contemplated by this
Agreement.

10

--------------------------------------------------------------------------------



[B]           Except for the Bankruptcy Case, as it relates to the Business:
(6) there is no Order to which Seller, the Business or any of the Acquired
Assets are subject; (7) no officer, director, agent or employee of Seller is
subject to any Order that prohibits such officer, director, agent or employee
from engaging in or continuing any conduct, activity or practice relating to the
Business; (8) Seller is, and at all times has been, in full compliance with all
of the terms and requirements of each Order related to the Business or the
Acquired Assets to which it, or any of the Acquired Assets, is or has been
subject; and (9) Seller has not received at any time any notice or other
communication from any Governmental Entity or any other Person regarding any
actual, alleged, possible or potential violation of, or failure to comply with,
any term or requirement of any Order related to the Business or the Acquired
Assets to which Seller, or any of the Acquired Assets, is or has been subject.



 
3.10.
Taxes.



[A]          Except as set forth in Section 3.11[A] of the Disclosure Letter,
Seller has filed all Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all respects. All Taxes owed by Seller
(whether or not shown on any Tax Return) have been paid. The Seller is not
currently the beneficiary of any extension of time within which to file any Tax
Return. No claim has been made by any Governmental Entity in a jurisdiction
where Seller does not file Tax Returns that Seller may be subject to taxation by
that jurisdiction. There are no security interests on any of the Acquired Assets
that arose in connection with the failure (or alleged failure) to pay any Tax.


[B]          Except as set forth in Section 3.10[B] of the Disclosure Letter,
Seller has withheld and paid all Taxes required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.



 
3.11.
Employees.



[A]          Except as set forth in Section 3.11[A] of the Disclosure Letter, to
the Knowledge of Seller, no officer, director, agent, employee, consultant or
contractor of Seller is bound by any contract, agreement or understanding that
purports to limit the ability of such officer, director, agent, employee,
consultant or contractor (10) to engage in or continue or perform any conduct,
activity, duties or practice relating to the Business for Buyer or (11) to
assign to Seller or to any other Person any rights to any invention,
improvement, or discovery. No former or current employee of Seller is a party
to, or is otherwise bound by, any contract, agreement or understanding that in
any way adversely affected, affects or will affect the ability of Seller or
Buyer to conduct the Business as carried on by Seller prior to the filing of the
Petition.

11

--------------------------------------------------------------------------------



[B]           Except as set forth in Section 3.11[B] of the Disclosure Letter,
to the knowledge of Seller, no employees of Seller are owed any wages, as
defined by Kentucky Revised Statute 376.150 et seq.


3.12.        Labor Disputes; Compliance. As it relates to the Business and the
Acquired Assets:


[A]          Except as set forth in Section 3.12[A] of the Disclosure Letter,
Seller has complied in all material respects with all Legal Requirements
relating to employment practices, terms and conditions of employment, equal
employment opportunity, nondiscrimination, immigration, wages, hours, benefits,
collective bargaining and other requirements, the payment of social security and
similar taxes and occupational safety and health and is not liable for the
payment of any taxes, fines, penalties or other amounts, however designated, for
failure to comply with, or a breach of, any of the foregoing Legal Requirements.


[B]           Except as set forth in Section 3.12[B] of the Disclosure Letter,
Seller has not been, and is not now, a party to any collective bargaining
agreement or other labor contract. There is not pending or to the Seller’s
Knowledge, threatened against or affecting Seller any Proceeding relating to the
alleged violation of any Legal Requirement pertaining to labor relations or
employment matters, including any charge or complaint filed with the National
Labor Relations Board, the Equal Employment Opportunity Commission or any other
Governmental Entity, and there is no organizational activity or other labor
dispute against or affecting Seller or the Facility.



 
3.13.
Intellectual Property Rights.



[A]          Section 3.13.[A] of the Disclosure Letter contains a complete and
accurate list of all the intellectual property rights of Seller related to or
otherwise used or useful in the operation of the Business as conducted by Seller
on a pre-Petition basis. Seller has delivered to Buyer accurate and complete
copies of all registration, applications for registration, contracts,
agreements, licenses or understandings relating to the Intellectual Property
Rights. There are no outstanding and, to Seller’s Knowledge, no Threatened
Proceedings, disputes or disagreements with respect to any such registration,
applications for registration, contract, agreement, license or understanding. 


[B]           Seller is the owner or licensee of all right, title and interest
in and to such Intellectual Property Rights, free and clear of any and all
Liens, and has the right to use without payment to a third party all of such
Intellectual Property Rights.


[C]           The Intellectual Property Rights (12) are currently in compliance
in all material respects with all Legal Requirements, (13) are valid and
enforceable, (14) do not infringe upon any intellectual property or other
proprietary right of any other Person, and (15) to Seller’s Knowledge, has not
been challenged or Threatened in any way and are not currently being infringed
upon by any other Person. None of the products manufactured or sold as part of
the Business, nor any process or know-how used in the Business, infringes or is
alleged to infringe upon any intellectual property or other proprietary right of
any other Person. 

12

--------------------------------------------------------------------------------



[D]           Seller has taken all reasonable precautions to protect the
secrecy, confidentiality and value of all trade secrets used or useful in the
Business and has an absolute right to use such trade secrets. Such trade secrets
are not part of the public knowledge or literature and, to Seller’s Knowledge,
have not been used, divulged or appropriated either for the benefit of any
Person or to the detriment of Seller. To Seller’s Knowledge, no such trade
secret is subject to any adverse claim or has been challenged or Threatened in
any way or infringes any intellectual, property or other proprietary right of
any other Person.


[E]           At the Closing, Seller and Buyer will each execute and deliver the
License Agreements attached hereto as Exhibit 2.5[E]. It is imperative to the
Parties that the License Agreements and the licenses granted thereunder be
binding upon any purchaser of the underlying patents, the Debtor, the Debtor in
Possession, the Estate and any trustee appointed to administer the Estate.
Accordingly, the Seller agrees to require that any purchaser of the patents
being licensed pursuant to the License Agreements execute and deliver each of
the License Agreements as a party thereto.



 
3.14.
No Contracts.



Except as set forth in Section 3.14 of the Disclosure Letter, there are no
contracts, agreements, leases, licenses, understandings and arrangements related
to the Business. There are not any written warranties, guaranties and/or other
similar undertakings with respect to contractual performance by Seller related
to the Business or the Acquired Assets.



 
3.15.
Insurance.



[A]          Section 3.15.[A] of the Disclosure Letter lists all insurance
policies of Seller relating to the Business, the Acquired Assets and employees
of Seller engaged in the Business prior to the Closing Date. All such insurance
policies (16) are outstanding and enforceable, (17) are issued by one or more
financially sound and reputable insurers, (18) taken together, provide adequate
insurance coverage for the Acquired Assets and the operations of the Business,
and (19) are sufficient for compliance with all Legal Requirements and any
Contract to which Seller is a party. Seller has paid all premiums due, and has
otherwise performed all of its obligations, under each such insurance policy,
and Seller has given notice to the applicable insurer of all claims that may be
insured thereby.

13

--------------------------------------------------------------------------------



[B]           Except as set forth in Section 3.15[B] of the Disclosure Letter,
Seller has not received (20) any refusal of coverage or any notice that a
defense will be afforded with reservation of rights, or (21) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder.


3.16.        Related Party Transactions. No member of the immediate family of
any officer or director of Seller is directly or indirectly interested in any
Contract relating to the Business.


3.17.        Financial Statements. Seller has delivered to Buyer an unaudited
schedule of cash operating cost as it relates to the Facility for calendar year
2005 (the “Cost Schedule”). Seller prepared the Cost Schedule in good faith and,
to Seller’s Knowledge, the Cost Schedule is accurate in all material respects.


3.18.        Absence of Undisclosed Liens. The sale contemplated herein shall be
free and clear of all Liens, except Permitted Encumbrances, pursuant to
11 U.S.C. § 363.


3.19.        Environmental Matters. Seller has not received written notice from
any Governmental Entity, nor does Seller have any Knowledge that it or the
Acquired Assets is not in compliance in all material respects with all Permits
and with all Environmental, Health and Safety Requirements and with all other
applicable federal, state and local laws and regulations in effect on the date
hereof relating to pollution or the environment, including, but not limited to
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. 6901
et seq., the Clean Water Act, 33 U.S.C. Section 1251 et seq., the Clean Air Act,
42 U.S.C. Section 7401 et seq., and all other laws and regulations relating to
emissions, spills, leaks, discharges, releases or threatened releases of any
“hazardous substance,” “solid waste” or “hazardous waste,” as defined therein,
as well as relating to any other regulated substance or material, pollutant,
contaminant, petroleum and petroleum products, natural gas or synthetic gas,
special nuclear or by-product material, as defined by the Atomic Energy Act of
1954, 42 U.S.C. § 3011 et seq., and the regulations promulgated thereto and
“hazardous chemicals”, as defined in 29 C.F.R. Part 1910 or otherwise relating
to the manufacture, possession, distribution, use, treatment, storage, disposal,
transport or handling of such material (such laws and regulations being
hereinafter referred to as “Environmental Laws”). To Seller’s Knowledge, Seller
is not in violation of and has never been charged with, convicted of
investigated for any violation, or is in violation of any Environmental Laws by
any Governmental Entity with respect to the Acquired Assets or the Business.
There are no known Environmental, Health and Safety Liabilities and no known
environmental condition exists on any portion of the Acquired Assets that would
likely give rise to any Environmental, Health and Safety Liabilities or a
material claim that Seller is in violation of any Environmental Laws.


3.20.        Subsidiaries. Seller has no subsidiaries or other affiliates which
own, use or control any of the Acquired Assets, except the Intellectual Property
Rights.

14

--------------------------------------------------------------------------------



3.21.        Business. Prior to the filing of the Petition, Seller’s business at
the Facility and on the Real Property included the contract manufacturing of
plant made proteins for third parties not affiliated with Seller, including,
without limitation, the extraction, production and processing of plant made
proteins.


3.22.        Disclosure. No representation or warranty of Seller in this
Agreement and no statement contained in any certificate or other instrument
furnished or to be furnished to Buyer hereunder contains or will contain any
untrue statement of material fact or omits or will omit to state any material
fact necessary to make the statements herein or therein, in light of the
circumstances in which they were made, not misleading. Promptly after becoming
aware of the same, Seller shall supplement or amend the Disclosure Letter with
respect to any matter hereafter arising which, if existing, occurring or known
by them at the date of this Agreement would have been required to be set forth
or described in the Disclosure Letter and shall provide prompt written notice to
Buyer regarding the same.



 
4.
REPRESENTATIONS AND WARRANTIES OF BUYER.



Buyer represents and warrants to Seller that the statements contained in this
Section 4 are correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 4).


4.1.           Organization of Buyer. Buyer is a limited liability company duly
organized, validly existing, and in good standing under the laws of the
Commonwealth of Kentucky.


4.2.           Authorization of Transaction. Buyer has full limited liability
company power and authority to execute and deliver this Agreement and to perform
its obligations hereunder. This Agreement constitutes the valid and legally
binding obligation of Buyer, enforceable in accordance with its terms and
conditions.


4.3.          Noncontravention. Subject to the entry of the Order, no filing
with, and no permit, authorization, consent or approval of, any Governmental
Entity is necessary for the consummation by Buyer of the transactions
contemplated by this Agreement. Subject to the entry of the Order neither the
execution and the delivery of this Agreement, nor the consummation of the
transactions contemplated hereby, will xii) violate any Legal Requirement to
which Buyer is subject or any provision of its articles of incorporation or
bylaws or xiii) conflict with, result in a breach of, constitute a default
under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
agreement, contract, lease, license, instrument, or other arrangement to which
Buyer is a party or by which it is bound or to which any of its assets is
subject.


4.4.          Overbid Procedures. Buyer acknowledges that the sale of Acquired
Assets pursuant to this Agreement is subject to overbids and an auction at the
hearing to be conducted by the Bankruptcy Court and the Sale Procedures approved
by the Bankruptcy Court.

15

--------------------------------------------------------------------------------



5.             PRE-CLOSING COVENANTS. The Parties agree as follows with respect
to the period between the date hereof and the Closing.


5.1.          General.  Each of the Parties will use its reasonable efforts to
take all action and to do all things necessary in order to consummate and make
effective the transactions contemplated by this Agreement (including
satisfaction, but not waiver, of the closing conditions set forth in Section 7
below).


5.2.          Notices and Consents. Each of the Parties will give any notices
to, make any filings with, and use its reasonable best efforts to obtain any
authorizations, consents, and approvals of Governmental Entities as required by
applicable Legal Requirements.


5.3.          Operation of Business. Seller shall, from the date hereof through
and until the Closing, use commercially reasonable efforts to maintain and
preserve the pre-Petition condition, value and goodwill of the Acquired Assets
and the Business. Seller shall not operate the Business or use the Acquired
Assets without Buyer’s prior written approval.


5.4.          Full Access. Seller will permit representatives of Buyer to have
full access at all reasonable times to the Facility and the Acquired Assets, as
well as to all books, records (including tax records), contracts, and documents
of or pertaining to the Business or the Acquired Assets. Seller will promptly
furnish Buyer with such financial and operating data and other information with
respect to the Business and the Acquired Assets as Buyer may from time to time
reasonably request.


5.5.          Notice of Developments. Each Party will give prompt written notice
to the other Party of any material adverse development causing a breach of any
of its own representations and warranties. No disclosure by any Party pursuant
to this Section 5.5, however, shall be deemed to amend or supplement the
Disclosure Letter or to prevent or cure any misrepresentation or breach of
warranty.


5.6.          Matters Related to the Bankruptcy Case. Without Buyer’s permission
or unless authorized by the Bankruptcy Court, Seller will not sell, assign,
mortgage or encumber any of the Acquired Assets, incur any indebtedness, or
enter into or reject executory contracts or leases of real property or of
personal property related to the Acquired Assets. Seller will not object to,
settle, dismiss, or compromise any claim related to the Business or the Acquired
Assets without Buyer’s written consent and if Buyer directs Seller to file an
objection to any claim or to dispute the amount of any claim, Seller will be
obligated to do so and will file such objection in Seller’s name.



 
6.
ADDITIONAL COVENANTS.



6.1.         Submission for Court Approval. As promptly as practicable after the
date hereof, Seller and Buyer shall jointly prepare and Seller shall submit
xiv) this Agreement and xv) a motion to approve this Agreement, subject to the
applicable overbid procedures, and the Order granting such motion. Buyer shall
cooperate with Seller in obtaining the Order, and Seller shall use its
reasonable best efforts to obtain the Order and shall deliver to Buyer copies of
pleadings, motions, notices, statements, schedules, applications, reports and
other papers to be filed with the Bankruptcy Court relating to the process of
the confirmation of the plan of reorganization.

16

--------------------------------------------------------------------------------



6.2.          Adequate Assurances. Buyer covenants and agrees to cooperate with
Seller in connection with the furnishing information pertaining to the
satisfaction of the requirement of adequate assurances of future performances as
required under § 365(f)(2)(B) of the Bankruptcy Code.


6.3.          No Employees. Seller has already terminated or will terminate
prior to the Closing all of the employees previously involved in the Business.
Buyer shall not be obligated to hire any of Seller’s former employees and, if
such offers are made, nothing herein shall obligate Buyer to employ any of
Seller’s employees for any particular length of time following the Closing.


6.4.          Further Assurances. Subject to the terms and conditions of this
Agreement and to any order of the Bankruptcy Court or any applicable provision
of the Bankruptcy Code, each of the Parties hereto shall use commercially
reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things reasonably necessary, proper or advisable under
applicable Legal Requirements to consummate and make effective the sale of the
Acquired Assets in accordance with this Agreement, including using commercially
reasonable efforts to ensure timely satisfaction of the conditions precedent to
each party’s obligations hereunder. Neither Seller, on the one hand, nor Buyer,
on the other hand, shall, without the prior written consent of the other party,
take any action which would reasonably be expected to prevent or materially
impede, interfere with or delay the transactions contemplated by this Agreement.
From time to time on or after the Closing Date, Seller shall, at its own
expense, execute and deliver such documents to Buyer as Buyer may reasonably
request in order to more effectively vest in Buyer Seller’s title to the
Acquired Assets. From time to time after the date hereof, Buyer shall, at its
own expense, execute and deliver such documents to Seller as Seller may
reasonably request in order to more effectively consummate the sale of the
Acquired Assets in accordance with this Agreement. Neither the foregoing nor any
other provision of this Agreement shall in any way impact or alter, or impose
any standard of review upon, or be deemed to do any of the same, with respect to
any determination or decision to be made by Buyer in its sole discretion with
respect to the conditions set forth in Section 7.1 hereof as expressly set forth
therein.


6.5.          Transfer Taxes. All excise, sales, use, transfer, value added,
registration, stamp, recording, documentary, conveyance, franchise, property,
transfer, gains and similar taxes, levies, charges and recording, filing and
other fees (collectively, “Transfer Taxes”) incurred in connection with the
transactions contemplated by this Agreement, if any, shall be paid by Seller.
Seller shall, at its own expense, timely pay and file all necessary tax returns
and other documentation with respect to all such Transfer Taxes and, if required
by applicable Legal Requirements, Buyer shall join in the execution of any tax
returns and other documentation at Seller’s request.


6.6.          Due Diligence Responses. Seller shall promptly respond in writing
to the due diligence requests or inquiries made in writing by Buyer or its
representatives.

17

--------------------------------------------------------------------------------



6.7.          Business Monitoring. On and after the date hereof until the
Closing, Seller shall permit Buyer to have at least one representative on site
at the Facility. Such representative shall be permitted to inspect the premises
and monitor the operations of the Business. Seller shall cooperate in good faith
with Buyer and use its reasonable efforts to prevent the occurrence of any acts
which could be adverse to Buyer’s operation of the Business after the Closing.



 
6.8.
Non-competition.



[A]          Except to the extent of the rights retained by Seller as the
“Licensor” pursuant to Section 2.3 of the Biomanufacturing License Agreement
annexed hereto as Exhibit 2.6 (which is incorporated herein by reference), from
the Closing Date through the date which is seven (7) years from the Closing
Date, Seller and its successors and assigns and each of their Affiliates shall
not, without the prior written consent of Buyer, engage directly or indirectly
in a Competitive Business Activity (as defined below) anywhere in the world. The
term “Competitive Business Activity” shall mean (i) engaging in, controlling or
managing the contract manufacturing business described by and within the scope
of the exclusive license granted to Buyer or Licensee pursuant to Section 2.2 of
the Biomanufacturing License Agreement; or (ii) acquiring or having a
controlling ownership interest in any entity that directly competes with the
contract manufacturing business described by and within the scope of the
exclusive license granted to Buyer or Licensee pursuant to Section 2.2 of the
Biomanufacturing License Agreement.


[B]           If a final judgment of a court or tribunal of competent
jurisdiction determines that any term or provision contained in subsection [A]
above is invalid or unenforceable, then the parties agree that the court or
tribunal will have the power to reduce the scope, duration or geographic area of
the term or provision, to delete specific words or phrases or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision. This Section 6.8 will be enforceable
as so modified after the expiration of the time within which the judgment may be
appealed. This Section 6.8 is reasonable and necessary to protect and preserve
Buyer’s legitimate business interests and the value of the Acquired Assets and
to prevent any unfair advantage conferred on Seller.


[C]           If Seller breaches or threatens to breach any of the foregoing
covenants, Buyer will be entitled to seek and receive injunctive relief in any
court of competent jurisdiction, without the requirement of posting any bond, in
addition to any other remedies that may be available to it under applicable
Legal Requirements. The Parties agree that the foregoing restrictions are
reasonable and necessary to protect and preserve the goodwill of the Business
acquired by Buyer and preserve the confidentiality of information which the
Parties agree should be maintained confidential.

18

--------------------------------------------------------------------------------



[D]          Nothing herein shall prohibit Seller from engaging in the
activities or business within the scope of rights retained by Seller as the
“Licensor” under Section 2.3 of the Biomanufacturing License Agreement.



 
7.
CONDITIONS TO OBLIGATION TO CLOSE.



7.1.          Conditions to Obligation of Buyer. The obligation of Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:


[A]          the Bankruptcy Court shall have approved and entered the Order in
form and substance satisfactory to Buyer and no party shall have properly filed
a Notice of Appeal and obtained an order staying the effect of the Order pending
appeal; the Order and all orders related thereto shall have been entered in
accordance with all applicable provisions of the Bankruptcy Code and Bankruptcy
Rules after proper, timely, and adequate notice to all parties entitled to
notice pursuant to all applicable provisions of the Bankruptcy Code and
Bankruptcy Rules unless otherwise directed by order of the Bankruptcy Court; the
sale shall be under 11 U.S.C. § 363 and the Buyer shall be afforded all
protections provided therein including but not limited to 11 U.S.C. § 363(m);
the Order or the Findings of Fact and Conclusions of Law made by the Bankruptcy
Court in connection therewith shall include (i) a finding that the Buyer is a
good faith purchaser for purposes of the provisions of 11 U.S.C. § 363(m); (ii)
a finding that there are no material duties remaining to be performed by Seller
in relation to the Intellectual Property Rights to be acquired by Buyer and
(iii) a conclusion that the licenses conveyed to Buyer pursuant to the License
Agreements attached hereto as Exhibit 2.5(E) are non-executory contracts.


[B]          each of the consents identified required to be obtained by any
Legal Requirement shall have been obtained from the Governmental Entities and
other third parties, as applicable, on terms and conditions satisfactory to
Buyer in its sole discretion, and shall be in full force and effect;


[C]           Buyer shall have received and approved a survey of the Real
Property (with such survey to be obtained at Buyer’s expense) and said survey
shall disclose (1) that there are no gaps contained within the Real Property and
(2) that there are no unrecorded easements, discrepancies, or conflicts in
boundary lines, shortages in areas or encroachments. Buyer shall have received
and approved all environmental reports (with such reports to be obtained at
Buyer’s expense) it deems necessary to evaluate the Real Property in a form and
substance satisfactory to it in its sole discretion;


[D]           there shall not be any injunction, judgment, order, decree or
ruling in effect preventing consummation of any of the transactions contemplated
by this Agreement;

19

--------------------------------------------------------------------------------



[E]           Buyer shall have obtained financing of the Purchase Price which is
acceptable to Buyer in its sole discretion;


[F]           Buyer shall have obtained the approval of its board of managers
and of its sole member, Owensboro Medical Health System, Inc.;


[G]           on or before the Closing Date, there shall not have occurred since
January 20, 2006, any material adverse change in the Acquired Assets or in the
condition of Seller (financial or otherwise), nor any destruction or significant
change to any of the Acquired Assets, whether or not insured (Seller shall be
obligated to give Buyer notice of any of the same as soon as possible after the
occurrence thereof);


[H]           the representations and warranties of Seller set forth in
Section 3 above shall be true and correct in all material respects at and as of
the Closing Date;


[I]             Seller shall have performed and complied with all of its
covenants hereunder in all material respects through the Closing; and


[J]            Seller shall have delivered to Buyer (3) all closing deliverables
required of Seller under this Agreement, and (4) a certificate to the effect
that each of the conditions specified above in Sections 7.1 [B], [D], [G], [H]
and [I] is satisfied in all respects.


Buyer may waive any condition specified in this Section 7.1 if it executes a
writing so stating at or prior to the Closing.


7.2.          CONDITIONS TO OBLIGATION OF SELLER. The obligation of Seller to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:


[A]          the Bankruptcy Court shall have approved this Agreement and entered
the Order as described in Section 7.1[A] above and no party has properly filed a
Notice of Appeal and obtained an order staying the effect of the Order pending
appeal;


[B]           there shall not be any injunction, judgment, order, decree or
ruling in effect preventing consummation of any of the transactions contemplated
by this Agreement;


[C]           the representations and warranties set forth in Section 4 above
shall be true and correct in all material respects at and as of the Closing
Date;


[D]          Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing;

20

--------------------------------------------------------------------------------



[E]           Buyer shall have delivered to Seller (5) all closing deliverables
required of Buyer under this Agreement, and (6) a certificate to the effect that
each of the conditions specified above in Section 7.2.[B]-[D] is satisfied in
all respects;


Seller may waive any condition specified in this Section 7.2 if Seller executes
a writing so stating at or prior to the Closing.



 
8.
TERMINATION.




 
8.1.
Permitted Termination.



[A]          This Agreement may, prior to or at the Closing, be terminated by
mutual written consent of Seller and Buyer.


[B]           If the conditions set forth in Section 7.1 have not been met on or
prior to the Closing, Buyer may terminate this Agreement by written notice to
Seller.


[C]           If the conditions set forth in Section 7.2 have not been met on or
prior to the Closing, Seller may terminate this Agreement by written notice to
Buyer.


8.2.          Termination Upon Default. If the conditions set forth in
Sections 7.1.[G], [H] and [I] are not met on or before the Closing, Buyer may
terminate this Agreement by written notice to Seller and Seller shall pay to
Buyer as allowed administrative expense claims pursuant to § 503 of the
Bankruptcy Code Buyer’s actual out-of-pocket expenses (including without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
this Agreement, as determined by the Bankruptcy Court upon properly noticed
motion by Buyer.



 
8.3.
Post-Petition Loan.



[A]          If the Closing does not occur, the sum of all Advances in excess of
$50,000, shall constitute a post-petition loan from Buyer to Seller pursuant to
11 U.S.C. § 364(c), which shall (7) bear interest at the rate of 10% per annum
until paid, (8) be payable in full from and upon the sale of the Acquired Assets
to a party other than Buyer, and (9) be secured by a security interest and lien
on the Acquired Assets which shall be senior in priority to all other liens,
mortgages, security interests and encumbrances other than such liens, mortgages,
security interests and encumbrances that are valid, enforceable and perfected on
the Filing Date (the “Post-Petition Loan”). To the extent the value of the
Acquired Assets are insufficient to satisfy in full the repayment of the
Post-Petition Loan, the Buyer shall be entitled to an administrative expense
under 11 U.S.C. § 503(b) in an amount equal to the unsecured portion of the
Post-Petition Loan, which shall have priority over any and all administrative
expenses of the kind specified in 11 U.S.C. § 503(b) or 11 U.S.C. § 507(b).

21

--------------------------------------------------------------------------------



[B]           With respect to the security interest and lien granted pursuant to
this Section 8.3, the Order of the Bankruptcy Court approving the LOI shall be
sufficient and conclusive evidence of the priority perfection and validity of
the security interests and/or liens granted herein or therein without the
necessity of filing, recording or serving any financing statements, mortgages or
other documents which may otherwise be required under federal or state law in
any jurisdiction, or the taking of any other action to validate or perfect such
security interests and/or liens granted to Buyer.


9.             SURVIVAL OF REPRESENTATIONS AND WARRANTIES; SURVIVAL OF
AGREEMENTS AND COVENANTS. Except for those representations and warranties with
respect to which written notice of a breach has been given prior to their
expiration, the representations and warranties of the Parties contained in this
Agreement shall terminate at the earlier of (i) the termination of this
Agreement in accordance with Article 8 hereof or (ii) the final approval of the
Seller’s plan of reorganization by the Bankruptcy Court. The agreements or
covenants contained in this Agreement (or any schedule or attachment hereto)
that contemplate or provide for actions to be taken or obligations in effect
after the Closing or termination of this Agreement, as the case may be, shall
survive in accordance with their terms and to the extent so contemplated; all
other covenants and agreements shall not survive the Closing.



 
10.
INDEMNIFICATION.



10.1.        Indemnification by Seller. Subject to the limitations of Section
10.2, Seller shall indemnify and hold Buyer and its officers, directors and
affiliates (the “Buyer Indemnified Parties”), harmless against all claims,
losses, liabilities, damages, deficiencies, costs and expenses, including
reasonable attorneys’ fees and expenses of investigation and defense
(hereinafter individually a “Loss” and collectively, “Losses”) incurred or
suffered by the Buyer Indemnified Parties, or any of them, directly or
indirectly, as a result of xvi) any material breach or inaccuracy of a
representation or warranty of Seller contained in the Transaction Documents,
xvii) Environmental, Health and Safety Liabilities, xviii) any failure by Seller
to perform or comply with any covenant contained in the Transaction Documents,
xix) any liability that Seller may have to any Person that may be asserted
against any of the Buyer Indemnified Parties, xx) the ownership, operation and
use, as applicable, of the Acquired Assets or the Business prior to the Closing,
and xxi) any and all acts or omissions by Seller prior to the Closing.



 
10.2.
Certain Limitations on Section 10.1.



[A]          As to any breach or inaccuracy of a representation or warranty of
Seller contained in this Agreement which is discovered by Buyer during the
period of time beginning on the date hereof and ending on the Closing, Buyer’s
only remedy pursuant to this Section 10 shall be to opt not to close in
accordance with and subject to the limitations in Sections 7.1 and 8.2 hereof.


[B]          As to any Loss incurred by Buyer Indemnified Parties which is
discovered by Buyer Indemnified Parties during the period of time between
Closing and the effective date of Seller’s plan of reorganization as approved by
the Bankruptcy Court, Buyer Indemnified Parties shall have the indemnity rights
set forth in Section 10.1 above and shall have the right to move the Bankruptcy
Court for allowance of such claim pursuant to 11 U.S.C. § 503(b)(1)(A). In the
event no plan of reorganization is approved, the Buyer Indemnified Parties may
move the Court for allowance of a claim for any loss discovered by the Buyer
Indemnified Parties after Closing as an administrative expense to be paid
according to the priorities established by the Bankruptcy Code.

22

--------------------------------------------------------------------------------



[C]           Regardless of the foregoing clauses [A] and [B] , nothing in this
Agreement shall limit the ability of Buyer Indemnified Parties to recover from
Seller and its officers and directors for fraud or intentional
misrepresentation.


10.3.        Indemnification by Buyer. Buyer shall indemnify and hold Seller and
its officers, directors and affiliates (the “Seller Indemnified Parties”),
harmless against all Losses incurred or suffered by the Seller Indemnified
Parties, or any of them, directly or indirectly, as a result of xxii) any breach
or inaccuracy of a representation or warranty of Buyer contained in the
Transaction Documents, xxiii) any failure by Buyer to perform or comply with any
covenant contained in the Transaction Documents, and xxiv) the ownership,
operation and use, as applicable, of the Acquired Assets or the Business after
the Closing.


10.4.        Certain Limitations on Section 10.3.


[A]          As to any Loss incurred by Seller Indemnified Parties which is
discovered by Seller Indemnified Parties after the Closing, Seller Indemnified
Parties shall have the indemnity rights set forth in Section 10.3 above.


[B]           Nothing in this Agreement shall limit the ability of Seller
Indemnified Parties to recover from Buyer and its officers, managing members and
directors or voting members for fraud or intentional misrepresentation.



 
11.
MISCELLANEOUS.



11.1.        Press Releases and Public Announcements. No Party shall issue any
press release or make any public announcement relating to the subject matter of
this Agreement prior to the Closing without the prior written approval of the
other Party; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable Legal Requirements or any
listing or trading agreement concerning its publicly-traded securities (in which
case the disclosing Party will use its reasonable best efforts to advise the
other Party prior to making the disclosure).


11.2.        No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any person other than the Parties and their respective
successors and permitted assigns.


11.3.        Entire Agreement. This Agreement (including the exhibits, schedules
and Disclosure Letter referred to herein) constitutes the entire agreement
between the Parties and supersedes any prior understandings, agreements, or
representations by or between the Parties, written or oral, to the extent they
related in any way to the subject matter hereof.

23

--------------------------------------------------------------------------------



11.4.        Successions and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns and any trustee appointed under the Bankruptcy
Code. No Party may assign either this Agreement or any of its rights, interests,
or obligations hereunder without the prior written approval of the other Party;
provided that the Buyer may assign all or part of its rights and obligations
with respect to the Acquired Assets to one or more of its Affiliates.


11.5.        Risk of Loss. Seller shall bear all risk of loss with respect to
the Acquired Assets prior to the Closing Date. Seller agrees to continue to
carry or cause to be carried to the Closing Date the insurance coverage which is
presently carried relating to the Acquired Assets as set forth on Section 3.15
of the Disclosure Letter.


11.6.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. The exchange of copies of
this Agreement and of signature pages by facsimile transmission will constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile will be deemed to be their original signatures
for any purpose whatsoever.


11.7.        Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


11.8.        Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing. Any notice, request, demand, claim,
or other communication hereunder shall be deemed duly given if (and then two
Business Days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:



 
If to Seller:
If to Buyer:

     

 
Large Scale Biology Corporation
Kentucky BioProcessing, Inc.

 
3333 Vaca Valley Parkway
811 E. Parrish Avenue

 
Vacaville, CA 95688
Owensboro, Kentucky 42303

 
Attn: Robert Erwin, Chairman of the Board
Attn: Jeffrey Barber, President and CEO

 
Facsimile: (707) 469-3917
Facsimile: (270) 688-2124


24

--------------------------------------------------------------------------------




 
Copy to:
Copy to:

     

 
Sweeney Lev, LLC
Wyatt, Tarrant & Combs, LLP

 
460 Bloomfield Avenue, Suite 200
500 West Jefferson Street

 
Montclair, NJ 07042
Louisville, Kentucky 40202-2898

 
Attn: Gerald B. Sweeney
Attn: Franklin K. Jelsma, Esq.

 
Facsimile: 973-509-1074
Facsimile: (502) 589-0309





Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above, using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any Party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.


11.9.        Governing Law; Exclusive Jurisdiction. This Agreement shall be
governed by and construed in accordance with the domestic laws of the
Commonwealth of Kentucky without giving effect (to the extent permitted by law)
to any choice or conflict of law provision or rule (whether of the Commonwealth
of Kentucky or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the Commonwealth of Kentucky. Any action or
proceeding seeking to enforce any provision of, or based on any right arising
out of, this Agreement or any other Transaction Document may only be brought in
a court sitting in the Commonwealth of Kentucky, County of Daviess, City of
Owensboro or if it has or can acquire jurisdiction, the United States District
Court for the Western District of Kentucky, and each Party hereby irrevocably
consents to the jurisdiction of such courts (and of the appropriate appellate
courts) in any such action or proceeding and waives any objection to venue laid
therein. Process in any action or proceeding referred to in the preceding
sentence may be served on a Party anywhere in the world.


11.10.      Amendments and Waiver. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Seller. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


11.11.       Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

25

--------------------------------------------------------------------------------



11.12.       Expenses. Except as provided in Section 8.2, each of Buyer and
Seller, will bear its own costs and expenses (including fees and expenses of
attorneys, accountants, finders, financial advisors and other professionals)
incurred in connection with this Agreement and the transactions contemplated
hereby.


11.13.       Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any federal, state, local, or
foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation.


11.14.       Time of Essence. Time is of essence to the performance of each and
every material obligation of the Parties under this Agreement.


11.15.       Incorporation of Exhibits and Schedules. The Disclosure Letter and
the exhibits and schedules identified in this Agreement are incorporated herein
by reference and made a part hereof.


11.16       No Other Representations. BUYER HEREBY ACKNOWLEDGES AND AGREES THAT,
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE REPRESENTATIONS AND WARRANTIES
CONTAINED IN ARTICLE 3 AS MODIFIED BY THE DISCLOSURE SCHEDULES, SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY MATTER RELATING TO THE ACQUIRED ASSETS, THE FACILITY OR THE BUSINESS.






[END OF TEXT; SIGNATURE PAGE FOLLOWS]

26

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.



 
“Buyer”
       
KENTUCKY BIOPROCESSING, LLC
             
By:
 /s/ Jeffrey Barber    
Jeffrey Barber, President
       
“Seller”
       
LARGE SCALE BIOLOGY CORPORATION
             
By:
 /s/ Robert L. Erwin  
Name:
 Robert L. Erwin  
Title:
 Chairman of the Board              
LARGE SCALE BIOPROCESSING, INC.
             
By:
 /s/ Robert L. Erwin  
Name:
 Robert L. Erwin  
Title:
 Chairman of the Board





GUARANTY


By signing below, Owensboro Medical Health System, Inc., a Kentucky non-profit
corporation, hereby guarantees the payment obligations of Kentucky
BioProcessing, LLC under the Asset Purchase Agreement set forth above and, as
the sole member of Buyer, confirms its approval of the Asset Purchase Agreement.



 
OWENSBORO MEDICAL HEALTH SYSTEM, INC.
             
By:
 /s/ Jeffrey Barber    
Jeffrey Barber, President and CEO
       
Date: February 24, 2006


 
27

--------------------------------------------------------------------------------
